Citation Nr: 1648006	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., Esquire


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1964 to February 1965 and from August 1967 to June 1972.  The Veteran received the Vietnam Gallantry Cross with palm and frame, the Distinguished Flying Cross, and the Navy Commendation Medal with "Combat V," among other decorations, for this service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeals were processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the October 2012 Substantive Appeal, the Veteran requested a hearing at the local VA office (Travel Board hearing).  Subsequently, in a September 2016 submission from the Veteran's representative, the Veteran withdrew the request for a Travel Board hearing; therefore, the appeals will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702 (e) (2015).

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeals of service connection for bilateral hearing loss and tinnitus.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015).

The Veteran contends that the current bilateral hearing loss and tinnitus disabilities are due to military noise exposure during active military service.  Specifically, the Veteran stated that he had loud noise exposure in service from aircraft engines, gunfire, rocket fire, and flight deck operations while serving aboard a helicopter carrier.  See April 2010 Statement in Support of Claim.

In September 2010, the Veteran was afforded a VA audiology examination.  The September 2010 VA examiner opined that the Veteran's hearing loss was less likely than not the result of noise exposure during military service because the audiology testing performed as part of the VA examination revealed normal hearing for VA purposes.  Further, the VA examiner noted that, because the Veteran's separation audiometric evaluations yielded normal hearing thresholds, the Veteran's hearing loss was "more likely a post service occurrence."  With regard to tinnitus, the September 2010 VA examiner opined that the Veteran's tinnitus was less likely as not caused by, or a result of, military noise exposure.  The rationale provided by the September 2010 VA examiner was that there was no evidence of high frequency hearing loss at separation, and the VA examiner merely noted that hearing thresholds were within normal limits at separation.  See Hensley, 5 Vet. App. at 159.

The Board notes, however, that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the examiner relied in part on the absence of hearing data in service and did not discuss the Veteran's combat related acoustic trauma or his report that upon separation he was told that he had hearing loss. see  April 2010 Statement; May 1972 examination showing threshold of 25 at the 6000 hertz frequency; Hensley, 5 Vet. App. at 157 (noting the threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007)(holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).

Given these deficiencies in the September 2010 VA audiology examination and etiological opinions contained therein, the Board finds that remand for an addendum medical opinion is necessary to assist in determining the etiology of the bilateral hearing loss and tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

Accordingly, the case is REMANDED for the following actions:

1. If possible, request that the medical professional who conducted the September 2010 VA audiology examination review the electronic file, and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the September 2010 examiner is not available, obtain the requested opinion from a medical professional with expertise in audiology.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had onset in service or is otherwise related to his active service, to include noise exposure?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had onset in service or is otherwise related to his active service, to include noise exposure?

In rendering the opinions requested above, the VA examiner should assume, as fact, that the Veteran 1) has current diagnoses of bilateral hearing loss and tinnitus for VA purposes; 2) was exposed to loud noises in service; and 3) did not have significant noise exposure post service.

The examiner must discuss the Veteran's combat related acoustic trauma.  The examiner must also discuss the Veteran's report that he was told he had hearing loss at separation and the hearing threshold of 25 decibels at the 6000 hertz frequency which would support such an assertion.  

A rationale should be given for all opinions and conclusions rendered.  

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeals of service connection for bilateral hearing loss and tinnitus in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




